UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4149



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GEORGE ALFRED TIMBERS, a/k/a Chicken George,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (CR-01-24-3)


Submitted:   September 22, 2004           Decided:   November 2, 2004


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael S. Santa Barbara, OLLAR & SANTA BARBARA, Martinsburg, West
Virginia, for Appellant.     Thomas E. Johnston, United States
Attorney, Thomas O. Mucklow, Assistant United States Attorney,
Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              George Alfred Timbers pled guilty to distribution of

crack, and aiding and abetting the same, in violation of 21

U.S.C.A. § 841 (West 1999 & Supp. 2004) and 18 U.S.C. § 2 (2000).

The district court sentenced him to 101 months in prison.               Under

the terms of his plea agreement, Timbers waived the right to appeal

any sentence within the statutory maximum.            Timbers’ attorney has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that in his opinion there were no meritorious

issues for appeal, but questioning whether the district court

complied with the requirements of Rule 11 of the Federal Rules of

Criminal Procedure in accepting Timbers’ guilty plea.             Timbers has

been informed of his right to file a pro se supplemental brief, but

he has not done so.       We affirm Timbers’ conviction and sentence.

              In his plea agreement, Timbers waived his right to appeal

his sentence.        A defendant may waive his right to appeal if the

waiver is knowing and voluntary.           United States v. Brown, 232 F.3d
399, 403 (4th Cir. 2000); United States v. Marin, 961 F.2d 493, 496

(4th Cir. 1992).       Our review of the record discloses that Timbers’

waiver   of    his   right   to   appeal   his   sentence   was   knowing   and

voluntary.       Moreover, we find that Timbers’ plea hearing was

adequate under Fed. R. Crim. P. 11.

              In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for


                                     - 2 -
appeal.   We therefore affirm Timbers’ conviction and sentence.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.    If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    - 3 -